Citation Nr: 1125643	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  05-34 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to August 1967, including a tour in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In a March 2009 decision the Board reopened the claim for service connection for peripheral neuropathy secondary to herbicide exposure and remanded the claim for further development.

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for diabetes mellitus, to include as secondary to herbicide exposure has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2009, the Board directed that the Veteran be scheduled for a VA examination, and for the examiner to opine whether any peripheral neuropathy was etiologically related to the appellant's service, to include any exposure to herbicides.

In this regard, in June 2003, private physician T.H-P. found that the Veteran had chronic axonal neuropathy, which she opined was related to Agent Orange.  She found that after a thorough and extensive workup all other possible causes had been ruled out.  

In August 2003, Dr. T. H-P diagnosed peripheral neuropathy due to Agent Orange exposure.  She also opined that the appellant had developed diabetes mellitus, which was aggravating his peripheral neuropathy.

During a February 2004 VA examination, the Veteran was found to have multifactorial neuropathy.  The examiner noted that the appellant had been on a prescription "steroid, so (he) really (was) not diabetic within the range" normally defined.  The examiner also noted that neuropathy related to Agent Orange normally appears within two years of the date of onset, but the examiner did not have enough information about the Veteran's onset of neuropathic symptoms.  

In September 2005, the Veteran sought treatment for sensory motor polyneuropathy from private physician S.R.P.  Extensive testing "failed to reveal a clear-cut etiology" for his polyneuropathy, although S.R.P. noted that the symptoms began shortly after exposure to Agent Orange. 

Follow-up treatment with Dr. S.R.P. in March and October 2008 revealed that the Veteran had polyneuropathy most likely secondary to the long term neurotoxic effects of diabetes mellitus.  The appellant was also diagnosed with chronic radiculopathy.  

In May 2009, the appellant was noted to have developed neurological symptoms more than 20 years prior, and to suffer from concomitant low back radiculopathy.  An electromyographic study showed neuropathy predominantly involving the sensory fibers, with a progression of the disease since a prior 2006 electromyographic study.  The testing results also suggested radiculopathy involving the L4 and L5 distributions bilaterally.

The Veteran is not service connection for any spinal disability.

A January 2010 VA examination, resulted in diagnoses of: (1) sensory symptoms consistent with a progressive polyneuropathy, most likely secondary to diabetes mellitus, since at least 2001; (2) upper motor neuron involvement without a discernable diagnosis; (3) gait disorder more likely related to motor neuron disease than peripheral neuropathy.  The examiner opined that the Veteran's peripheral neuropathy was at least as likely as not a result of diabetes mellitus, due to in-service exposure to Agent Orange.

In June 2010, the Veteran was afforded an additional VA examination with claims file review.  The examiner noted that previously it was felt that the Veteran's diabetes was due to his steroid medication.  The examiner noted, however, that the Veteran had stopped using steroids ten years prior.  Hence, the examiner opined that it was unlikely that his diabetes was "from steroid use only."  The examiner found that it was possible the Veteran's diabetes was from Agent Orange exposure and his "peripheral neuropathy was tertiary to Agent Orange exposure."

In November 2010, the Veteran was again afforded a VA examination, and was diagnosed with peripheral neuropathy, questionable peroneal and tibial motor studies, and numerous muscle abnormalities by electromyographic study.  The examiner opined that it was less likely than not that the Veteran's peripheral neuropathy was caused by Agent Orange exposure.  The examiner noted that it was likely the Veteran had "idiopathic peripheral neuropathy to begin with which was aggravated by diabetes mellitus" (which was likely caused by Agent Orange).  The examiner noted that the Veteran filed a claim for service connection for peripheral neuropathy in 1996, prior to his diagnosis of diabetes mellitus.  The examiner also quoted the Institute of Medicine's report entitled "Veterans and Agent Orange" which noted that chronic persistent peripheral neuropathy remained in a category of inadequate/insufficient evidence to determine an association with herbicide exposure.

In November 2010, based on the referenced VA examinations, the representative amended the Veteran's theories of entitlement to service connection for peripheral neuropathy to include a claim of entitlement to service connection secondary to diabetes mellitus.  The Veteran has previously been denied service connection for diabetes mellitus, so this also constitutes a claim to reopen a claim for service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002).

Numerous VA examinations have noted a possible relationship between the Veteran's level of peripheral neuropathy and his diabetes mellitus.   As an appellate body, however, the Board cannot exercise initial jurisdiction over the claim to reopen.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  Moreover, it is unclear whether the appellant's diabetes is of the type II variety.  Hence, further development must be undertaken. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded an opportunity to identify any evidence which he wishes to have desired prior to the RO/AMC adjudicating the claim to reopen the issue of entitlement to service connection for diabetes mellitus.  In particular, the Veteran should identify any medical records which show that he has been treated for Type II diabetes mellitus.  Thereafter, the RO must undertake all appropriate development, to include the conduct of a VA examination if warranted and authorized by law.  The RO should then adjudicate the claim to reopen the issue of entitlement to service connection for diabetes mellitus, to include entitlement to service connection for type II diabetes mellitus secondary to Agent Orange exposure.  The Veteran is informed that the Board cannot exercise jurisdiction over the diabetes claim in the absence of a timely perfected appeal.

2.  If the Veteran is granted entitlement to service connection for diabetes mellitus, then following the completion of any necessary development, the RO must readjudicate the appellant's entitlement to service connection for peripheral neuropathy, to include secondary to diabetes mellitus.  All indicated tests and studies, to include any additional VA examination by a neurologist if warranted, must be performed.  Prior to any examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  If an examination is ordered the examiner must be a neurologist.  The neurologist must discuss the various theories of entitlement to include: (1) whether it is at least as likely as not that peripheral neuropathy began in service; (2) whether it is at least as likely as not that peripheral neuropathy is due to exposure to Agent Orange; (3) whether it is at least as likely as not that peripheral neuropathy is due to diabetes mellitus; and (4) whether it is at least as likely as not that peripheral neuropathy is aggravated by diabetes mellitus.  If neuropathology due to another disorder is present (e.g., lumbar radiculopathy), the neurologist must differentiate the varied pathologies.  

All examination findings, as well as a complete rationale for all opinions expressed, must be set forth in the examination report.  The examining neurologist must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  All positive and negative evidence should be discussed by the neurologist.  The conclusions of the examiner must reflect review and the discussion of all pertinent evidence, including that addressed in this remand.

The neurologist must provide a copy of their curriculum vitae.

3.  The Veteran must be given adequate notice of the date and place of any ordered examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After the development requested above has been completed to the extent possible, the AMC/RO should again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

